Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 18 objected to because of the following informalities:  As currently worded, it is unclear whether method steps are intended to be claimed in claim 18.  The preamble of the claim suggests an apparatus but method steps are recited in the body of the claim, such as and including words and phrases ending in "ing".  Examiner suggests instead to use language consistent with an apparatus claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalouche (US Pub App 2021/0032034).

Regarding claim 1, Kalouche discloses method of retrieving an object from a multi-depth object storage (Fig.24), the method comprising: 
retrieving, via a shuttle (600), at least a first object from a first depth of a storage location and a second object from a second depth of the storage location (Para.160-161), wherein the first depth (non-target container one level above target container) is less than the second depth (target container), such that the first object positioned at the first depth interferes with retrieval of the second object positioned at the second depth (Para.160-161); 
manipulating the first object and the second object (Para.160-161), such that the first object is positioned to be disposed into the storage location (Para.161, stack) while the second object remains disposed on the shuttle (Para.161, 600); and 
disposing the first object into the storage location while the second object remains on the shuttle (Para.161).

Allowable Subject Matter
Claims 2-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 2 and 12 and subsequent dependent claims.  The prior art of record does not disclose or render obvious the shuttle defines an object load bed, wherein the object load bed is configured to hold the first object and the second object upon retrieval from the storage location.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dwivedi, Gil, Austheim, Huang, Fjeldheim and Lindbo further disclose elements of retrieving an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652